Name: Commission Regulation (EEC) No 3058/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 4134/86 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 294/ 18 Official Journal of the European Communities 25. 10. 90 COMMISSION REGULATION (EEC) No 3058/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 4134/86 on the arrangements for imports of certain textile products originating in Taiwan whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4134/86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan ('), as last amended by Commission Regulation (EEC) No 1760/89 (2), and in particular Article 2 (5) thereof, Whereas, pursuant to Article 2 (5) of Regulation (EEC) No 4134/86, quantitative limits may be increased where it appears that additional imports are required ; Whereas, as a result of the unification of the German Democratic Republic and the Federal Republic of Germany on 3 October 1990, the provisions of Council Regulation (EEC) No 4134/86 will apply to all the German territories resulting from unification ; Whereas unification of the German Democratic Republic and the Federal Republic of Germany has given rise to additional needs on the market of the Federal Republic of Germany ; Article 1 The quantitative limits for textile products originating in third countries, as fixed in Annex II to Regulation (EEC) No 4134/86, are hereby amended for 1990 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 3 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1990. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 386, 31 . 12 . 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 18 . 25. 10 . 90 Official Journal of the European Communities No L 294/19 ANNEX Additional quantities for the Federal Republic ol Germany for 1990 (the descriptions of goods are shown in this table in an abbreviated form (') Category Description Third Countries Unit Additional quantities for Germany 3 October to 31 December 1990 2 f Woven fabrics of cotton Taiwan tonnes 30 2 a) Of which : Other than unbleached or bleached Taiwan tonnes 11 3 Woven fabrics of synthetic fibres (discontinuous) Taiwan tonnes 9 3 a) Of which : Other than unbleached or bleached Taiwan tonnes 3 4 Shirts, undervests, T-shirts and the like, knitted or crocheted Taiwan 1 000 pieces 41 5 Pullovers Taiwan 1 000 pieces 20 6 Woven trousers Taiwan 1 000 pieces 22 7 Blouses Taiwan 1 000 pieces 15 12 Socks Taiwan 1000 pairs 201 21 Parkas, anoraks, windcheaters Taiwan 1 000 pieces 33 27 Skirts, t divided skirts Taiwan 1 000 pieces 30 28 Trousers, knitted or crocheted Taiwan 1 000 pieces 18 68 Babies' garments Taiwan tonnes 10 77 Ski suits Taiwan tonnes 2 35 Woven fabrics of synthetic fibres (conti ­ nuous) Taiwan tonnes 64 37 Woven fabrics of artificial staple fibres Taiwan tonnes 70 74 Suits and ensembles Taiwan 1 000 pieces 24 91 Tents Taiwan tonnes 16 97 Nets Taiwan tonnes 6 (') The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 1653/88 (OJ No L 153, 18 . 6. 1988 , p. 3).